
	
		III
		111th CONGRESS
		2d Session
		S. RES. 622
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2010
			Mr. Coburn (for himself
			 and Mrs. McCaskill) submitted the
			 following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		To stop secret spending.
	
	
		1.Short titleThis resolution may be cited as the
			 Stop Secret Spending Resolution.
		2.Stopping secret
			 spending
			(a)Notice
			 requirementIn the Senate, legislation that has been subject to a
			 hotline notification may not pass by unanimous consent unless the hotline
			 notification has been posted on the public website of the Senate for at least 3
			 calendar days as provided in subsection (b).
			(b)Posting on
			 Senate webpageAt the same time as a hotline notification occurs
			 with respect to any legislation, the majority leader shall post in a prominent
			 place on the public webpage of the Senate a notice that the legislation has
			 been hotlined and the legislation's number, title, link to full text, and
			 sponsor and the estimated cost to implement and the number of new programs
			 created by the legislation.
			(c)Legislative
			 calendar
				(1)In
			 generalThe Secretary of the Senate shall establish for both the
			 Senate Calendar of Business and the Senate Executive Calendar a separate
			 section entitled ‘‘Notice of Intent To Pass by Unanimous Consent’’.
				(2)ContentThe
			 section required by paragraph (1) shall—
					(A)include any
			 legislation posted as required by subsection (b) and the date the hotline
			 notification occurred; and
					(B)be updated as
			 appropriate.
					(3)RemovalItems
			 included on the calendar under this subsection shall be removed from the
			 calendar once passed by the Senate.
				(d)ExceptionsThis
			 section shall not apply—
				(1)if a quorum of
			 the Senate is present at the time the unanimous consent is propounded to pass
			 the bill;
				(2)to any
			 legislation relating to an imminent or ongoing emergency, as jointly agreed to
			 by the majority and minority leaders; and
				(3)to legislation
			 dealing solely with post office namings.
				(e)SuspensionThe
			 Presiding Officer shall not entertain any request to suspend this section by
			 unanimous consent.
			(f)DefinitionsIn
			 this section—
				(1)the term
			 hotline notification means when the majority leader in
			 consultation with the minority leader, provides notice of intent to pass
			 legislation by unanimous consent by contacting each Senate office with a
			 message on a special alert line (commonly referred to as the hotline) that
			 provides information on what bill or bills the majority leader is seeking to
			 pass through unanimous consent; and
				(2)the term
			 legislation means a bill or joint resolution.
				
